Dissenting-Opinion by
Judge Hobson
When an act is not punishable under the law in existence when it is done, it cannot be made punishable by the Legislature by a law subsequently passed ; and, upon like principles, where an act is punishable in a certain way when it is done, the Legislature cannot by a subsequent law add to the punishment or penalty. The Legislature cannot deny to any one the equal protection of the laws; and in my judgment article 3 of the revenue act of 1906 (Acts 1906, p. 88, c. 22) is void, both on the ground that it is ex post facto legislation, and that it denies to the holders of land titles referred to, the equal protection of the laws.
The act was approved March 15, 1906. It took effect about 90 days thereafter. The first section of the act makes the duty of every owner or claimant of land to pay all the taxes which had been assessed or should have been assessed against him, or those under whom-he claims, as of the 15th day of September, 1901, 1902, 1903, 1904, and 1905; and, if it had not been assessed for any of these years, the act made it his duty to assess the land and pay the taxes, interest, and penalty therein provided for. His *723failure to do this is made a cause for the forfeiture of his title; but this forfeiture shall be extinguished if on or before March 1, 1907, he lists the land and pays the taxes, with the interest and penalties provided by law in ease of the redemption of land sold for the nonpayment of taxes. When land is sold for' the nonpayment of taxes, a penalty of 15 per cent, is added, and the taxes bear interest at the rate of 10 per cent. So that the meaning of the act is that the owner of land who had failed to list-it for the years named must list it after the act takes effect and pay a penalty of 15 per cent., and also interest on the taxes at 10 per cent, per annum from the time he was delinquent; that is, from the time the land should have been assessed. By the law in force up to the time this act took effect the owner of land which had been omitted from assessment might voluntarily have it assessed at any time and pay taxes,“without interest or penalties. If he failed to list it voluntarily, and a proceeding was' instituted against him under section 4241 of the Kentucky Statutes of 1903, he was liable to a penalty of 20 per cent., which went to the officer instituting the proceeding; but, even in this case, he was not liable for interest at 10 per cent, on the taxes, and if he made the assessment voluntarily, without a proceeding being instituted against him, he was not liable for the penalty of 20 per cent. While the act gives Mm until March 1, 1907, to list his property and pay the taxes, from the moment the act took, effect the only way that he could escape the forfeiture of Ms title was to pay not only the taxes, but the interest and penalty. The act does not give him a certain length of time to list his propery, and provide that if he fails to list witMn that time he shall be subject to the penalty; but it imposed, the penalty *724upon all who are delinquent in listing their land and who would' escape the forfeiture of their title by listing it after the act takes effect.
It is said that so much of the act as imposes the penalty for the past delinquency may be rejected, and that the balance of the act may stand; but this is not a case in which that rule can be applied, for the reason that the act forfeits the title of all persons who had failed to list their land for the years named, and the only way in which they can escape the forfeiture' is by paying the taxes, with interest and penalty. If they do not pay the taxes, interest, and penalty, the forfeiture stands. If that part of the act which provides for the extinguishment of the forfeiture is invalid, then there is no way in which the owner can escape the forfeiture. Besides, this is an essential part of the whole scheme of the act, and it cannot be presumed that the Legislature would have passed the act without this. The forfeiture of the titles of the owners is the purpose of the act. There would not be a clearer case of legislative intention to punish retrospectively. By the general law the person owning land at the time it should be assessed is not only liable for the taxes, but remains bound therefor; by this article the, present owner’s land is forfeited to the Commonwealth for the nonpayment of taxes by the former owner. By the general law, if the occupant of land pays the taxes thereon, he is entitled to recover of the owner the amount so paid, with interest, and has a lien on, the land therefor; by this article the fact that the land has been listed for taxation and the taxes paid- by the occupant does not prevent the forfeiture as therein set out. By the general law land may be assessed retrospectively at any time not later than five, years, but not to prejudice the rights *725of purchasers acquired in the meantime; by this article the purchaser is required to pay the taxes, with interest and penalty. By the general law, if the owner sells the land after the 1st of February of the year in which the taxes are due and payable, it is the duty of the owner to pay the taxes; by this article the purchaser’s title is forfeited if he does not pay them. By the general law, where property has been sold for taxes, the owner may redeem it within two years; by this article the owner forfeits his title to the land if he fails to assess it and pay the taxes thereon as therein provided. By the general law, if the owner fails to assess his property, it may be assessed retrospectively, but the taxes are then collected as other taxes ; by this article the taxes are not collected as other taxes, but must be paid at once, with interest and penalties, to avoid a forfeiture of the title. By section 4 of this article, before the defendant may redeem, he must pay, not only the amount of unpaid taxes charged, but those that ought to have been charged against those under whom he claims for 50 years preceding the filing of the counterclaim. No such provision is found in the general law relating to other property, and there is no provision in the general law for double taxation of the same property, and the payment of the taxes by each claimant where there are two claimants to it.
A reading of the article shows that it was a deliberate attempt on the part of the Legislature to deny the equal protection of the laws to the owners of the land titles referred to, and to provide as to the holders of these land titles an entirely different system from that provided for the holders of other species of property. It is therefor, in my judgment, void *726both, under thie Constitution of this State and the Constitution of the United States.
For these reasons, I dissent from the opinion of the court.